                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


Valerie Brooks, individually and on        Case No. 2:19-cv-01582-WBS-EFB
behalf of all others similarly situated,

             Plaintiff,                    Order Re: Stipulation to Extend Time to
                                           Respond to Initial Complaint By More
      vs.                                  Than 28 Days
Laura’s Boutique, Inc., a California
Corporation; and Does 1-10, inclusive,

             Defendants.

      Upon review of the Stipulation to Extend Time to Respond to Initial Complaint by
More Than 30 Days, where upon parties wish to stipulate to move Defendant Laura’s
Boutique, Inc.’s responsive date to the Complaint 28 days from October 24, 2019 to
November 21, 2019 for the purposes of reducing fees and costs while the parties are in
on-going settlement discussions.
       IT IS HEREBY ORDERED that the Second Stipulation to Extend Time to
Respond to Initial Complaint by More Than 28 Days is hereby GRANTED and
Defendant Laura’s Boutique, Inc.’s new responsive date to the initial Complaint is
November 21, 2019.
Dated: October 23, 2019
